Opinion by
Trexler, J.,
This case involves the same question as we have considered in May, Stern & Company v. Lintner, 40 April Term, 1917. We there held following Pickering Co. v. Lichtenstein, 64 Pa. Superior Ct. 78, that the landlord’s warrant which directs the constable to distrain upon the goods of the tenant will support a distress of the goods of a stranger on the demised premises. See also Pickering v. Hendershot, No. 172, April Term, 1917.
The other question is whether a constable under a warrant which is directed to him “or next constable” can legally deputize or appoint a person not a constable to make distress thereunder. Of course if it be essential that the party executing the warrant be a constable the question would carry its own answer. All that is required of the person executing a warrant in landlord and tenant proceedings is that he is the authorized agent of the landlord. When he directs his warrant to a constable, it does not derive any force by reason of the designation of the official title of the bailiff and if the bailiff delegates some other person to execute the warrant and the landlord recognizes the proceedings had under the warrant, no advantage can be taken of the fact that the party executing the warrant was not a constable. As we have stated in the case of Pickering v. Lichtenstein, supra, the exact wording of a landlord’s warrant is not so important. It can be given verbally. The essential feature about it is that there must be rent in arrear and that the bailiff is authorized to levy upon the goods found upon the premises in satisfaction of the rent. If these elements are present the action should not be defeated by a mere lack of specific direction in the warrant. More especially is this so if the proceedings are subsequently ratified by the landlord. “If the landlord and tenant are named, and a power to. distrain for rent, it will justify him in making a legal distress for rent due. It would be right in some way to inform him how much rent is claimed, to prevent his taking an un*483reasonable distress. No form of warrant will justify a bailiff who acts illegally”: Jones y. Gundrim, 3 W. & S. 531. “The distress in the first instance is little more than a demand of the rent due and notice of further proceedings unless it be paid. This may be made and given by the landlord or by his agent or bailiff. Even the subsequent assent of the landlord gives authority to the agent by the relation back to the time he made the distress, and thus implicating the landlord in the responsibility of the transaction, redounds to the benefit of the tenant”:' Franciscus v. Reigart, 4 Watts 98.
Judgment affirmed.